             Case 19-11466-KG         Doc 927-1      Filed 10/30/19     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

In re:                                               )
                                                     )      Chapter 11
CENTER CITY HEALTHCARE LLC d/b/a                     )
HAHNEMANN UNIVERSITY                                 )      Bankruptcy No. 19-11466
HOSPTIAL et al.,                                     )
                                                     )      Jointly Administered
                      Debtors.                       )
                                                     )

                                 CERTIFICATE OF SERVICE
        I hereby certify that on October 30, 2019, I caused a copy of the foregoing Response to the
Debtors’ Motion for Stay Pending Appeal of Order Granting in Part the Motion of Tenet Business
Services Corporation and Conifer Revenue Cycle Solutions, LLC for Entry of an Order (I)
Compelling Payment of all Unpaid Postpetition Amounts Pursuant to 11 U.S.C. § 503(b)(1) or, in
the Alternative, (II) Granting Relief from the Automatic Stay to the Extent Necessary to Terminate
the TSA and MSA to be sent via ECF Noticing to all parties receiving ECF Notices in these Chapter
11 proceedings and on the following via electronic mail:

Mark Minuti                                          Thomas M. Horan
Monique B. DiSabatino                                Fox Rothschild LLP
Saul Ewing Arnstein & Lehr LLP                       Citizens Bank Center
1201 N. Market St.                                   919 N. Market Street, Suite 300
Wilmington, DE 19801                                 Wilmington, DE 19801
mark.minuti@saul.com                                 thoran@foxrothschild.com
monique.disabatino@saul.com
                                                     Boris I. Mankovetskiy
Jeffrey C. Hampton                                   Andrew H. Sherman
Saul Ewing Arnstein & Lehr LLP                       Sills, Cummis & Gross P.C.
Centre Square West                                   One Riverfront Plaza
1500 Market Street, 38th Floor                       Newark, NJ 0702
Philadelphia, PA 19102                               bmankovetskiy@sillscummis.com
jeffrey.hampton@saul.com                             asherman@sillcummis.com

Benjamin Hackman                                     Joelle E. Polesky
Office of the U.S. Trustee                           Stradley, Ronon, Stevens & Young, LLP
J. Caleb Boggs Federal Building                      1000 N. West Street, Suite 1279
844 King Street, Rm. 2207                            Wilmington, DE 19801
Lockbox #35                                          jpolesky@stradley.com
Wilmington, DE 19899-0035
benjamin.a.hackman@usdoj.gov
            Case 19-11466-KG     Doc 927-1   Filed 10/30/19   Page 2 of 2



Gretchen M. Santamour                        Veder Price
Stradley Ronon Stevens & Young, LLP          Kathryn L. Stevens
2005 Market Street, Suite 2600               222 North LaSalle Street
Philadelphia, PA 19103                       Chicago, IL 60601
gsantamour@stradley.com                      kstevens@vedderprice.com



Dated: October 30, 2019          By:   /s/ Megan N. Harper
                                       Megan N. Harper (No. 4103)
